Order entered November 30, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01083-CV

  NEXION HEALTH MANAGEMENT, INC. D/B/A DUNCANVILLE HEALTHCARE
               AND REHABILITATION CENTER, Appellant

                                             V.

 MARIA SOSA, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF NICOLAS
                        RUBEN SOSA, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-01708

                                         ORDER
       We GRANT appellee’s November 23, 2015 unopposed motion to extend time to file

response brief and ORDER the brief be filed no later than December 7, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE